DETAILED ACTION
This office action is in response to the application filed on 9/29/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/15/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on September 29, 2020 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3 and 5-20 are objected to because of the following informalities:
Claim 3, the first occurrence of an acronym (“EBS”) should be spelled out.
Claim 5, “the virtual compute instance” in line 7, “the identifier” in lines 8-9, and “the alarm” in line 11 lack proper antecedent basis.
Claim 7, lines 7-8, “a determination” must be --the determination--.  
Claim 11, “the hypervisor” lacks proper antecedent basis.
Claim 13, line 5, the first occurrence of an acronym (“API”) should be spelled out.
Claim 14, line 5, “the bandwidth” lacks proper antecedent basis.
Claim 15, inline 2, before “machine-readable instructions”, --the-- should be inserted.
Claims 6, 8-10, 12, and 16-20 depend on objected claims and they inherently have deficiencies of the base claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “the virtual compute instance”. However, it is not clear whether it refers to “a virtual compute instance” in line 6 or  “virtual compute instance” in line 12 of claim 13.  Examiner read “virtual compute instance” in line 12 of claim 13 as --virtual compute instance--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shmouely (Shmouely et al., US10,678,665B2) and Chiou (Chiou et al., US2020/0371828A1) in view of Guan (Yu Guan, US2021/0374025A1).
With respect to claim 1, Shmouely discloses:
A system (i.e., Fig.1-3, and col.1, lines 49-51, “FIG. 3 is a schematic view that shows an example computer system for fault condition experimentation using the cloud platform of FIG. 1”), comprising: 
a first computing device comprising a first processor and a first memory; a first set of machine-readable instructions stored in the memory that, when executed by the first processor  (i.e., “User Computer Devices 48” – see Fig.3:48), cause the first computing device to at least: 
receive a fault instruction (i.e., “User input 54” and “User interface system 52”, see Fig.3; and ) specifying a fault to inject into a virtual compute instance (i.e., “VM 26”, “Virtual Machine Plane 16” – see Fig.1 and Abstract, “Each node includes a processor configured to run virtual machines”; Also see col.5, lines 15-18, “The user interface system 52 is configured to receive user input of fault condition experimentation parameters 58 from a user for a target virtual machine 26 associated with the user from the user computer device 48 via the user interface”), parameters for the fault, a duration of the fault, and an identifier of the virtual compute instance (i.e., “Fault Condition Test Parameters 58” see Fig.3; also see Fig.4 – “Fault Experiment 62”:  “Type of condition 58A – “Disk Disc”, “Packet Loss”, “Data Corruption”, “Intensity Frequency 58B”, “Schedule”; also see  col.6, line 67 -col.7, line 2, “the user interface 60 may also include a scheduling GUI element for selecting a day, week, month, time of day, or other type of time period for the fault experiment 62 to be run”); and 
send a command to a second computing device (i.e., “node” , see Fig.1-2, item 24 – nodes) that hosts the virtual compute instance (i.e., “VM 26”, “Virtual Machine Plane 16” – see Fig.1), wherein the command specifies at least the fault, the parameters for the fault, and the virtual compute instance (i.e., Fig.3, “Fault Condition controller 64 and Fault condition Injection engine”); 
the second computing device (i.e., “Node 24” – see Fig.2) comprising[ an offload card with] a second processor and a second memory (i.e., “Cloud Platform Core Infrastructure 50” -see Fig.3, and Fig.6:702-704, “Logic Processor”, “Volatile Memory”); 
a second set of machine-readable instructions stored in the second memory (i.e., “Volatile/Non-Volatile Memory 44” -see Fig.2) that, when executed by the second processor (i.e., “Processor 34”- see Fig.2), cause the second computing device to at least: 
receive the command from the first computing device (i.e., Fig.3 –“Fault Condition Controller 64” -> “Fault Condition Injection Engine Agent 66A”; Also see Fig.5, steps 504-508, “Receiving user input of Fault Condition Test Parameters…”, “Receiving user input of an A/B testing parameters”); 
[save a pre-fault state of the virtual compute instance] ; and 
introduce the fault into the virtual compute instance (i.e., Fig.5, step 514 – “Generating fault conditions on the allocated set of nodes based on the fault condition test parameters”).
Shmouely does not explicitly disclose the offload card and save a pre-fault state of the virtual compute instance.
Chiou discloses the second computing device comprising an offload card (i.e., “offload card” 102) with the second processor and the second memory (i.e., Fig.1, item 100, “Physical server”, item 102 – “Offload card”, “RAM”, “Soc”, “FPGA”) for offloading computing function from CPU to offload card (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiou’s teaching into Shmouely. One would have been motivated to do so to save computing capacity as suggested by Chiou (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).
Shmouely modified by Chiou does not explicitly disclose save a pre-fault state of the virtual compute instance.
Guan discloses determining and saving a pre-fault state of the virtual compute instance (i.e., Fig.2, step S102  and S203 – “determining a target service according to each target service identification, and acquiring a state of the target service” and “performing at least one of recording an abnormal condition for the target service, revoking the failure scenario injected into the target service, and ending the fault injection task”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Guan into the combination of Shmouely and Chiou. One would have been motivated to do so to revoke to pre-fault state to “avoid the influence of the injected fault one the target service” as suggested by Guan (i.e., paragraph [0051], “to avoid the influence of the injected fault one the target service”).

With respect to claim 2, Guan further discloses:
wherein the first set of machine-readable instructions, when executed by the processor, further cause the second computing device to at least: 
determine that the fault triggered an alarm associated with virtual compute instance (i.e., “the collected target index is beyond a preset index range” – see Fig.2, step S202); and 
cause the second set of machine-readable instructions to revert the virtual compute instance to the pre-fault state in response to the alarm (i.e., see Fig.2, step S203 – “…revoking the failure scenario injected into the target service, and ending the fault injection task”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Guan into the combination of Shmouely and Chiou. One would have been motivated to do so to revoke to pre-fault state to “avoid the influence of the injected fault one the target service” as suggested by Guan (i.e., paragraph [0051], “to avoid the influence of the injected fault one the target service”).

With respect to claim 4, Shmouely discloses:
 wherein the second set of machine-readable instructions comprises a hypervisor (i.e., “Hypervisor” – “Hypervisor Plane 18” – see Fig.1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shmouely, Chiou, and Guan in view of Das (Das et al., “ElasTraS: An Elastic Transactional Data Store in the Cloud”)
With respect to claim 3, the combination of Shmouely, Chiou and Guan does not explicitly disclose followings. However, Das discloses:
wherein the second set of machine-readable instructions comprises an EBS client (i.e., “Elastic Block Storage (EBS)” – see p.4, section 4.2 “Recovery done right” – “AWS provides a better solution in the form of Elastic Block Storage (EBS), which provides persistence beyond instance failures, allowing log entries to be stored on EBS”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Das into the combination of Shmouely, Chiou and Guan. One would have been motivated to do so to take the advantage of the EBS performance as suggested by Das (i.e., “p.4, section 4.2, “the performance of EBS is comparable to disks associated with AWS machine instances. Therefore, using EBS for both caching data pages, and storing logs would provide better performance”).

Claims 5-8, 10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shmouely in view of Guan.
With respect to claim 5, Shmouely discloses:
A system (i.e., Fig.1, item 22 - cloud platform), comprising: 
a computing device comprising a processor and a memory (i.e., Fig,2, “processor 34”, “Volatile/Non-Volatile Memory 44”); 
machine-readable instructions stored in the memory (i.e., Fig,2, “Volatile/Non-Volatile Memory 44”),  that, when executed by the processor, cause the computing device to at least: 
invoke, for a first time, a function provided by an application programming interface (API) of an application executing on a host machine hosting the virtual compute instance, (i.e., “VM 26”, “Virtual Machine Plane 16” – see Fig.1 and Abstract, “Each node includes a processor configured to run virtual machines”; Also see col.5, lines 15-18, “The user interface system 52 is configured to receive user input of fault condition experimentation parameters 58 from a user for a target virtual machine 26 associated with the user from the user computer device 48 via the user interface”), wherein the function is provided with a fault, parameters for the fault, a first duration of time for the fault, and the identifier of the virtual compute instance (i.e., “Fault Condition Test Parameters 58” see Fig.3; also see Fig.4 – “Fault Experiment 62”:  “Type of condition 58A – “Disk Disc”, “Packet Loss”, “Data Corruption”, “Intensity Frequency 58B”, “Schedule”; also see  col.6, line 67 -col.7, line 2, “the user interface 60 may also include a scheduling GUI element for selecting a day, week, month, time of day, or other type of time period for the fault experiment 62 to be run”); and 
invoke, for a second time, the function [in response to a determination that the alarm associated with the virtual compute instance has failed to trigger], wherein the function is provided with the fault, the parameters for the fault, a second duration of time for the fault, and the identifier of the virtual compute instance (i.e., Fig.5, step 504-514 – “Receiving user input of fault condition test parameters from a user form a target virtual machine associated with the user” and “Generating fault conditions on the allocated set of nodes based on the fault condition test parameters”).
Shmouely does not explicitly disclose the fault type is the alarm associated with the virtual compute instance has failed to trigger.
Guan discloses the fault type is the alarm associated with the virtual compute instance has failed to trigger (i.e., Fig.2, step S102, S201, and S203 – “determining a target service according to each target service identification, and acquiring a state of the target service”, “collecting a target index of the target service”, and “performing at least one of recording an abnormal condition for the target service, revoking the failure scenario injected into the target service, and ending the fault injection task” and Fig.3, step “target index is normal?” – Notes: alarm is failed to trigger/send out).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Guan into the combination of Shmouely. One would have been motivated to do so to revoke to pre-fault state to “avoid the influence of the injected fault one the target service” as suggested by Guan (i.e., paragraph [0051], “to avoid the influence of the injected fault one the target service”).

With respect to claim 6, Shmouely discloses:
wherein the machine-readable instructions further cause the computing device to at least: determine that the computing device has failed to receive a notification from a monitoring service, the notification indicating that the alarm has been triggered with the monitoring service (i.e., col.5, lines 59, line67 -col.6, line 1, “the type of fault conditions 58A may include a disk disconnect fault, a packet loss fault, a high latency fault, a pack reordering fault, a packet disorientation fault, a slow start fault, a session hang fault, a disk write and/or disk read fault, a data loss fault, etc. The type of fault condition 58A may also include other network and computer behaviors that may potentially cause issues for the cloud application 56, such as, for example, sending the cloud application data in a form that was not expected by the cloud application in response to a request”. Notes: the example network faults may cause the receiving the notification when the alarm has been triggered).

With respect to claim 7, Shmouely discloses:
wherein the machine-readable instructions further cause the computing device to at least: 
receive a fault instruction, the fault instruction specifying at least the virtual compute instance as a target for the fault and a total duration of time for the fault (i.e., Fig.4, “Intensity/Frequency 58B” and “Schedule”); 
determine that the first duration of time is less than the total duration of time for the fault; and wherein the function is invoked for the second time in response to a determination that the first duration of time is less than the total duration of time for the fault (i.e., col.6, line 66- col.7, line 2, “the user interface 60 may also include a scheduling GUI element for selecting a day, week, month, time of day, or other type of time period for the fault experiment 62 to be run.”. Notes: scheduling function in Fig.4 for configuring the fault duration of time including first/second time).

With respect to claim 8, Shmouely discloses:
 wherein the fault instruction is received from a test service in data communication with the computing device (i.e., Fig.5, step 504-514 – “Receiving user input of fault condition test parameters from a user for a target virtual machine associated with the user” and “Generating fault conditions on the allocated set of nodes based on the fault condition test parameters”).

With respect to claim 10, Shmouely discloses:
wherein the application that provides the API is a hypervisor hosting the virtual compute instance (i.e., “Hypervisor” – “Hypervisor Plane 18” – see Fig.1).

With respect to claim 12, Shmouely discloses:
wherein the virtual compute instance comprises a virtual machine (i.e., “VM 26”, “Virtual Machine Plane 16” – See Fig.1).

With respect to claim 13, Shmouely discloses:
A system (i.e., Fig.1, item 22 - cloud platform), comprising: 
a computing device comprising a processor and a memory (i.e., Fig,2, “processor 34”, “Volatile/Non-Volatile Memory 44”); and 
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 
receive an API function call (i.e., “User input 54” and “User interface system 52”, see Fig.3) from a fault injection service, the API function call specifying a fault, a virtual compute instance (i.e., “VM 26”, “Virtual Machine Plane 16” – see Fig.1 and Abstract, “Each node includes a processor configured to run virtual machines”; Also see col.5, lines 15-18, “The user interface system 52 is configured to receive user input of fault condition experimentation parameters 58 from a user for a target virtual machine 26 associated with the user from the user computer device 48 via the user interface”), and a duration of time for the fault  (i.e., “Fault Condition Test Parameters 58” see Fig.3; also see Fig.4 – “Fault Experiment 62”:  “Type of condition 58A – “Disk Disc”, “Packet Loss”, “Data Corruption”, “Intensity Frequency 58B”, “Schedule”; also see  col.6, line 67 -col.7, line 2, “the user interface 60 may also include a scheduling GUI element for selecting a day, week, month, time of day, or other type of time period for the fault experiment 62 to be run”); 
 [save a pre-fault state of the virtual compute instance;] 
introduce the fault into the virtual compute instance; (i.e., Fig.5, step 514 – “Generating fault conditions on the allocated set of nodes based on the fault condition test parameters”).
 [determine that the duration of time has passed; and 
in response to the determination that the duration of time has passed, restore virtual compute instance to the pre-fault state.]
Shmouely does not explicitly disclose save a pre-fault state of the virtual compute instance, determine that the duration of time has passed; and in response to the determination that the duration of time has passed, restore virtual compute instance to the pre-fault state.
Guan discloses determining and saving a pre-fault state of the virtual compute instance (i.e., Fig.2, step S102 -S103 – “determining a target service according to each target service identification, and acquiring a state of the target service” and “injecting the failure…if the state of the target service is a normal state”), determine that the duration of time has passed (i.e., Fig.2, step S201-202, “Collecting a target index of the target service”, “stopping…in case of monitoring…beyond a preset index range”); and in response to the determination that the duration of time has passed, restore virtual compute instance to the pre-fault state (Fig.2, step S203, “performing at least one of recording an abnormal condition for the target service, revoking the failure scenario injected into the target service, and ending the fault injection task”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Guan into Shmouely. One would have been motivated to do so to revoke to pre-fault state to “avoid the influence of the injected fault one the target service” as suggested by Guan (i.e., paragraph [0051], “to avoid the influence of the injected fault one the target service”).

With respect to claim 14, Shmouely discloses:
wherein the specified fault is a throttled network connection (i.e., “packet loss” – see Fig.3:58A; and  see col.5, line 53- 61, “a packet loss fault” and “network disruption fault condition”) for the virtual compute instance, and the machine-readable instructions that cause the computing device to introduce the fault into the virtual compute instance  (i.e., Fig.5, step 514 – “Generating fault conditions on the allocated set of nodes based on the fault condition test parameters”) further cause the computing device to at least: 
[reduce the bandwidth of the network connection for the virtual compute instance; or] 
drop a fraction of packets specified in the API function call that are sent through the network connection on behalf of the virtual compute instance (see, col.8, lines 27-34, “For example, to generate a network disruption fault condition such as a packet loss fault, the fault condition injection engine 66 may be configured to intercept packets being sent to/from the target virtual machine 26A through the hypervisor plane 18. As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production”).

With respect to claim 15, Shmouely discloses:
wherein the specified fault is a throttled processor assigned to the virtual compute instance (i.e., Fig.5, step 502 and col.11, lines 39-44, “Each node may include a processor configured for running virtual machines. The cloud platform may include a fault condition injection engine configured for generating fault conditions on selected nodes of the plurality of nodes”), and machine-readable instructions that cause the computing device to introduce the fault into the virtual compute instance further cause the computing device to at least: 
[alter a number of processor cycles allocated to the virtual compute instance; or]
alter a number (i.e., “customize a fault experiment”) of cores of the processor that are allocated to the virtual compute instance (i.e., Fig.5, step 504, and col.11, lines 53-58, “The user profiles may be associated with virtual machines being run on the cloud platform core infrastructure 50. By logging into their user profile, users may customize a fault experiment that may be run on their associated virtual machine to test the resiliency of their cloud application that is run in their associated virtual machine”).

With respect to claim 16, Shmouely discloses:
wherein a number of burstable processor credits (i.e., “a total number of nodes running the virtual machine 26 and the cloud application 56 in concert”- see col.12, lines 31-34) are assigned to the virtual compute instance, and the machine-readable instructions that cause the computing device to introduce the fault into the virtual compute instance further cause the computing device to at least alter the number of the burstable processor credits (i.e., “the target hardware configuration” – customize/alter) available to the virtual compute instance (see col.12, lines 19-34, “the fault condition experimentation parameters include a target hardware configuration. The varying hardware components … may potentially affect the performance of cloud applications 56 run in virtual machines 26. …the target hardware configuration 58C may include a hardware device age, a target processor specification, a target GPU specification, a total number of nodes running the virtual machine 26 and the cloud application 56 in concert, a total number of virtual machines 26 running the cloud application 56, a virtual machine 26.”)

With respect to claim 18, Shmouely discloses:
wherein the specified fault is a change in availability of the virtual compute instance, the machine-readable instructions that cause the computing device to introduce the fault into the virtual compute instance further cause the computing device to at least: 
disconnect the virtual compute instance from a network connection (i.e., col.8, lines 27-35, “For example, to generate a network disruption fault condition such as a packet loss fault, the fault condition injection engine 66 may be configured to intercept packets being sent to/from the target virtual machine 26A through the hypervisor plane 18. As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production”); or 
[redirect traffic sent from or destined for the virtual compute instance to a non- routable destination].

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmouely  and Guan as applied to claims 5 and 13 above, and further in view of Chiou.
With respect to claim 11, Shmouely modified by Guan discloses:
 wherein the hypervisor is executed [by an offload card installed] on the host machine (i.e., “Hypervisor” – “Hypervisor Plane 18” – see Fig.1).
Shmouely does not explicitly disclose executing the hypervisor by an offload card. 
Chiou discloses the offload card (i.e., “offload card” 102) installed on the host machine (i.e., Fig.1, item 100, “Physical server”, item 102 – “Offload card”, “RAM”, “Soc”, “FPGA”) for executing the hypervisor/function (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiou’s teaching into Shmouely. One would have been motivated to do so to save computing capacity as suggested by Chiou (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).

With respect to claim 20, Shmouely modified by Guan does not explicitly disclose followings. However, Chiou discloses:
wherein the computing device further comprises an offload card (i.e., “offload card” 102) and the memory that stores the machine-readable instructions is located on the offload card (i.e., Fig.1, item 100, “Physical server”, item 102 – “Offload card”, “RAM”, “Soc”, “FPGA”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiou’s teaching into Shmouely and Guan. One would have been motivated to do so to save computing capacity as suggested by Chiou (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).




Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shmouely and Guan as applied to claim 13 above, and further in view of Mohan (Mohan et al., US2020/0285571A1).
With respect to claim 19, Shmouely does not explicitly disclose followings. However, Mohan discloses:
wherein the machine-readable instructions that cause the computing device to introduce the fault into the virtual compute instance (i.e., paragraph [0074], “”the fault injector daemon 325 may inject faults…”) further cause the computing device to at least: 
[shutdown the virtual compute instance;] 
terminate the virtual compute instance (i.e., paragraph [0074], “”(1) terminate virtual machine instance in a cluster…”); or 
[reboot the virtual compute instance].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mohan into Shmouely. One would have been motivated to do so to create one or more specific faults as suggested by Mohan (i.e., paragraph [0074], “The one or more fault message(s) may be one or more instruction(s) to perform a specific action that creates one or more of…For instance some fault scenarios may be nor or  a combination of (1) terminate virtual machine instances in a cluster…”).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shmouely and Guan ad applied to claims 5 and 13 above, and further in view of Chiou and Das.
With respect to claim 9, the combination of Shmouely modified by Guan does not explicitly disclose followings. However, Chiou discloses:
wherein the application that provides the API [is an elastic block store (EBS) client] executed by an offload card installed on the host machine (i.e., see Chiou Fig.1, item 102 “Offload card”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiou’s teaching into Shmouely and Guan. One would have been motivated to do so to save computing capacity as suggested by Chiou (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).
Chiou does not explicitly discloses the elastic block store (EBS) client.
Das discloses the elastic block store (EBS) client (i.e., “Elastic Block Storage (EBS)” – see p.4, section 4.2 “Recovery done right” – “AWS provides a better solution in the form of Elastic Block Storage (EBS), which provides persistence beyond instance failures, allowing log entries to be stored on EBS”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Das into the combination of Shmouely, Chiou and Guan. One would have been motivated to do so to take the advantage of the EBS performance as suggested by Das (i.e., “p.4, section 4.2, “the performance of EBS is comparable to disks associated with AWS machine instances. Therefore, using EBS for both caching data pages, and storing logs would provide better performance”).

With respect to claim 17, Shmouely modified by Guan does not explicitly disclose followings. However, Chiou discloses: 
wherein the computing device further comprises an offload card (i.e., “offload card” 102) (i.e., Fig.1, item 100, “Physical server”, item 102 – “Offload card”,).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiou’s teaching into Shmouely and Guan. One would have been motivated to do so to save computing capacity as suggested by Chiou (i.e., paragraph [0011], “move most, if not all, hypervisor processing from the server's CPU complex to the offload card, which advantageously allows the CPU complex to focus on running tenant…”).
The combination of Shmouely, Guan and Chiou does not explicitly disclose, but Das discloses the offload card further comprises an elastic block storage (EBS) client that manages an EBS volume attached to the virtual compute instance (i.e., “Elastic Block Storage (EBS)” – see p.4, section 4.2 “Recovery done right” – “AWS provides a better solution in the form of Elastic Block Storage (EBS), which provides persistence beyond instance failures, allowing log entries to be stored on EBS”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Das into the combination of Shmouely, Chiou and Guan. One would have been motivated to do so to take the advantage of the EBS performance as suggested by Das (i.e., “p.4, section 4.2, “the performance of EBS is comparable to disks associated with AWS machine instances. Therefore, using EBS for both caching data pages, and storing logs would provide better performance”).
 Shmouely further discloses: 
the specified fault is a throttled performance (i.e., “packet loss” – see Fig.3:58A; and  see col.5, line 53- 61, “a packet loss fault” and “network disruption fault condition”) of the EBS volume; and 
the machine-readable instructions that cause the computing device to introduce the fault into the virtual compute instance further cause the EBS client to at least: 
add a delay to a request sent to the EBS volume from the virtual compute instance (i.e., Fig.5:514 – “generating fault conditions on the allocated set of nodes based on the fault condition experimentation parameters” and see col.13, lines 14-20, “As the network packets are intercepted at the level of the allocated set of node(s) 24A, the target virtual machine 26A experiences a packet loss fault condition as it would happen during production. Similarly, the fault condition injection engine 66 may be configured to delay packets to cause a high latency fault condition”); 
[add a delay to a response received from the EBS volume destined for the virtual compute instance; or 
alter a permitted number of input/output operations pers second (IOPS) for the EBS volume.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghavendra et al., (US2016/0371134A1) discloses a method for creating a service by monitoring failures created by the faults injection and generating alert/notification.
Baset et al., (US2015/0161025A1) discloses a method for injecting faults at select execution points of distributed application including saving pre-state, set alert, time duration (see Fig.4).
Basiri et al., (US2018/0089011A1) discloses a method using failure injection server to inject faults and implementing a fallback feature (see Fig.11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
	
/S. SOUGH/SPE, Art Unit 2192/2194